Citation Nr: 1647391	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  06-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sarcoidosis. 

2.  Entitlement to service connection for silicosis. 

3.  Entitlement to service connection for a pulmonary disorder, including bronchitis. 

4.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had honorable active duty service from December 1981 to December 1984.  He also had a period of service from May 1986 to February 1989 that was found to be dishonorable for VA purposes. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 decision rendered by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was certified to the Board through the RO in Philadelphia, Pennsylvania.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Notably, the Veteran was denied both service connection for depression and PTSD in the October 2003 rating decision.  As a result, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

In July 2008 and April 2010, the Board remanded these issues for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims on appeal.

As noted above, the Board remanded these matters in April 2010 for further development.  The April 2010 remand noted that the Veteran desired to testify at a hearing before a Veterans Law Judge (VLJ) but that clarification was needed to ascertain what sort of hearing the Veteran was requesting and then accordingly, a hearing needed to be scheduled.  The Board also noted that the record demonstrated that the Veteran had been incarcerated since December 2006, but there was no indication as to the possible date of his release.

In the April 2010 remand, the Board also instructed Agency of Original Jurisdiction (AOJ) to take action on the Veteran's VA Form 21-4142 received in March 2010 and obtain the records from the University of Pennsylvania dating back to 1985.  

Notably, in March 2010 and December 2012 correspondences, the Veteran indicated that he desired a videoconference hearing at the RO before a VLJ.

Additionally, in a January 2013 correspondence, the Veteran informed VA that he had been released from prison in April 2012 and desired a videoconference hearing in a December 2012 correspondence.  The Veteran also provided a new mailing address.

Notably, in October 2013 and August 2014 correspondences, VA has informed the Veteran that prior to recertifying the Veteran's appeal for scheduling of a videoconference hearing before a VLJ, they still needed to obtain the Veteran's records from the University of Pennsylvania dating back to 1985.  The RO requested that the Veteran forward these records or complete an enclosed VA Form 21-4142 so VA could attempt to obtain these records from the University of Pennsylvania.

However, as noted in the April 2010 Board remand, the Veteran had already submitted a VA Form 21-4142 for the records from the University of Pennsylvania in March 2010.  

Unfortunately, the Board notes that the Veteran has yet to be scheduled for a hearing and has yet to be notified of a hearing per the April 2010 Board remand instructions.  

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2015).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

As a result, per the instructions of the April 2010 Board remand, the Veteran should be scheduled for a hearing.  Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2016).  Documentation of the letter to the Veteran notifying him of the hearing, and documentation as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken. 

Additionally, the Board notes that the record does not currently contain the treatment records from the University of Pennsylvania dating back to 1985.

Under these circumstances, the Board also finds that VA has a duty to make a further attempt to obtain the Veteran's private treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

As a result, there has not been compliance with the Board's April 2010 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the issues of entitlement to service connection for sarcoidosis, silicosis, a pulmonary disorder, and an acquired psychiatric disability to include PTSD are once again being remanded to ensure compliance with the April 2010 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  All necessary steps to obtain any records of treatment pertinent to the claims on appeal from University of Pennsylvania dating back to 1985 should be taken.  Records of any other pertinent treatment should be obtained.  The Veteran's assistance in identifying and obtaining the records should be solicited as needed.  The attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  

3.  The RO should place the Veteran's name on the docket for a videoconference hearing at the RO before a VLJ.  The Veteran should be notified at the most recent address on file or other correct address of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  Documentation of the letter to the Veteran notifying him of the hearing, and documentation as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (6).




